In consolidated proceedings to review tax assessments upon certain real property, the appeal is from a judgment of the Supreme Court, Westchester County, dated February 14, 1974, which inter alia granted petitioners’ motion to confirm a referee’s report reducing the assessments. Judgment modified, on the law, by istriking therefrom all the decretal paragraphs except the second and last, which awarded a fee to the referee and costs to petitioners, and by adding thereto a provision denying the motion to confirm the referee’s report. As so modified, judgment affirmed, without costs, and the referee is directed to make a new report and file it in the office of the County Clerk of Westchester County, with further proceedings thereon to be had lat Special Term. The referee could not properly have arrived at the identical conclusion as petitioners’ appraiser on the value of the improvement using the same capitalization rate and different land values (appellants’ sixth point on this appeal). This necessitates a new report (with new findings) by the referee, ¡setting forth inter alia the rate of capitalization utilized by him and explaining the method by which he arrived at his valuations. Hopkins, Acting P. J., \ Martuscello, Latham, Shapiro and Christ, JJ., concur.